            IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


ROBERT LEE PARKS,


       Plaintiff,

            V.                                               CV 118-197


LIZ ROBERTS, et al..

       Defendants.




                                       ORDER




       Before the Court is Plaintiff's motion for leave to appeal in

forma pauperis C'lFP").           (Doc. 36.)        For the following reasons.

Plaintiff's motion is DENIED.



                                 I.    BACKGROUND


       Plaintiff, proceeding pro se, is an inmate at Valdosta State

Prison in Valdosta, Georgia. (R. & R., Doc. 21, at 1.) On November

8, 2018, United States Magistrate Judge Brian K. Epps granted

Plaintiff's     request     to   proceed     IFP    (Doc.    2)    and,     thereafter,

screened     Plaintiff's         amended      complaint          under      28   U.S.C.

§§ 1915(e)(2)(B) and 1915A(b).               (R. SR., at 4-6.)              Under both

sections,   a    complaint       may    be   dismissed      if    it   is   frivolous,

malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from

such   relief.      After    screening       Plaintiff's         amended     complaint.
Magistrate Judge Epps recommended dismissing Plaintiff's amended

complaint      because   it    stated     only    conclusory    allegations    and

"offered no evidence connecting Defendants to any constitutional

violation, only his beliefs."^             (Id. at 5-6.)       Over Plaintiff's

objections      (Doc.    25),     the     Court    adopted     the   Report    and

Recommendation      as   its    opinion,    dismissed      Plaintiff s    amended

complaint, and closed this case.2            (Mar. 5, 2019 Order, Doc. 26.)

On March 18, 2019, Plaintiff filed a motion to reconsider the March

5, 2019 Order.       (Mot. to Recons., Doc. 28.)               Because Plaintiff

offered no new arguments, facts, or evidence to support the Court

reconsidering its March 5, 2019 Order, the Court denied the motion

for    reconsideration.         (Order,    Doc.   35.)    Plaintiff    filed   his

original notice of appeal on April 5, 2019, and an amended notice

of appeal on April 19, 2019.         (Docs. 29, 32.)       On October 28, 2019,

Plaintiff filed the present motion for leave to proceed on appeal

IFP.




                                II. DISCUSSION


       The requirements for litigants seeking to proceed IFP on

appeal are set forth in 28 U.S.C. § 1915.                In addition to certain

financial requirements, section 1915(a)(3) provides that "[a]n


^ Plaintiff also moved for an emergency protective order, which the Court found
was more properly characterized as a motion for an injunction. (R. & R., at
6.)    Magistrate Judge Epps recommended denying this motion as well because
Plaintiff could not show a likelihood of success on the merits.       (Id. at 6-7.)
2 Plaintiff also filed motions to supplement his complaint (Doc. 23) and for
default judgement (Doc. 24), which the Court denied.      (Mar. 5, 2019 Order, Doc.
26, at 5-6.)
appeal may not be taken [IFP] if the trial court certifies in

writing that it is not taken in good faith."               Furthermore, because

Plaintiff received IFP status in the district court action. Federal

Rule of Appellate Procedure 24(a)(3) applies.                 Pursuant to Rule

24(a)(3), ""A party      who    was permitted to proceed [IFP] in the

district[]court action . . . may proceed on appeal [IFP]                 without

further         authorization,        unless:        (A)       the      district

court . . . certifies that the appeal is not taken in good faith."

       An appeal is not taken in good faith if it is frivolous.               See

Coppedge v. United States, 369 U.S. 438, 445 (1962).                 The Eleventh

Circuit has stated that ''frivolous" means "without arguable merit

either in law or fact."        Bilal v. Driver, 251 F.3d 1346, 1349 (11th

Cir.    2001)   (citations     omitted).     Trial    courts      possess "wide

discretion" in determining whether to grant a motion for leave to

appeal IFP, which is a "privilege" that should be extended

"sparingly."      Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,

1306 (11th Cir. 2004) (per curiam) (citations omitted); see also

Startti V. United States, 415 F.2d 1115, 1116 (5th Cir. 1969) (per

curiam) ("There is no absolute right to be allowed to proceed [IFP]

in civil matters; rather it is a privilege extended to those unable

to     pay   filing   fees     when   the   action    is    not   frivolous    or

malicious.").

       Plaintiff makes no argument in his motion to appeal IFP,

notices of appeal, or declaration (Doc. 33) as to how the Court
erred in finding he failed to state a claim.      Plaintiff simply

repeats many of the same conclusory statements contained in his

amended complaint.   (Compare Am. Notice of Appeal, Doc. 32, at 3-

4, with Am. Compl., Doc. 17, at 4-5.)    Plaintiff's numerous case

cites (Am. Notice of Appeal, at 5-8) do not alter the Court's

conclusion that Plaintiff failed to factually connect Defendants

to any constitutional violation.   Thus, the Court can discern no

non-frivolous issue to be raised on appeal.      For the foregoing

reasons, the motion to appeal IFP (Doc. 36) is DENIED.   The Clerk

is DIRECTED to transmit this Order to the Eleventh Circuit Court

of Appeals.

     ORDER ENTERED at Augusta, Georgia, this /T^av of December,
2019.



                               J. RANDA^HALL, q^^IEF JUDGE
                               UNITED>TATES DISTRICT COURT
                               StrUTHERN DISTRICT OF GEORGIA
